THE COURT.
The present appeal is one of an increasing number of appeals taken in propria persona in which the record on appeal is prepared at county expense. In this case, as in many others, application has been made for appointment of counsel. In accordance with our usual practice, we read the transcript of the evidence and examined the record for error. Having determined that the appeal is frivolous we denied the application for appointment of counsel. Defendant was notified, was given time to file a brief and none has been filed.
Defendant was charged with the sale of marijuana and was accused of having suffered two prior convictions of felony violations of the narcotic laws for which he had served terms in prison. He admitted the prior convictions. In a jury trial in which he was ably represented by the public defender, defendant was convicted.
There was evidence of the following facts: An informer brought Narcotics Agent Cota to a residence where he introduced him to defendant, who made an agreement to sell marijuana to Cota; the two left the house, defendant went to an automobile parked nearby, took therefrom a shopping bag which he delivered to Cota who was then sitting in his own car; Cota examined the contents, finding them to be “five compressed bricks of a green leafy material.” When defendant handed the shopping bag to Cota, the latter inquired as to the price; defendant stated $600, whereupon Cota paid him and defendant walked away. At the trial a chemist employed by the State Narcotic Bureau identified the contents as marijuana.
About a month later officers, having identified defendant from the license number of his car, went to his home, arrested him, searched the premises and found in a coat pocket several marijuana cigarettes. Confronted with the cigarettes defendant admitted to the officers that they belonged to him. He also stated that he had been purchasing marijuana in Tijuana from a man named Gomez and that he had been selling 10 or 20 kilos a week.
 Cota identified defendant at the trial as the man who had sold him the marijuana, and Agent Trout, who was hidden in the trunk of the police car, testified he had heard the conversation between Cota and defendant in which the price of $600 *911was mentioned and heard defendant assure Cota that it was “good weed.” Defendant took the stand, denied having made the claimed admissions and having had any transaction in marijuana, and testified that he had been at home with his family at the time of the alleged transaction, and in this he was corroborated by his wife, his wife’s mother, and a friend of the family.
The ease was tried without error and defendant was justly convicted upon sufficient evidence after a fair trial.
The judgment is affirmed.